Citation Nr: 1746135	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from 1974 to September 1977 and January 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2013, the Veteran and his wife testified at a Board video-conference hearing.  A transcript of that proceeding is of record.

In February 2015, the Board remanded this matter for further development.


FINDING OF FACT

Type II diabetes mellitus is not related to active service, did not have its onset therein, and is not caused or aggravated by service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated April 2011, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection, to include on a secondary basis, of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.

The Veteran was afforded a VA examination in December 2012.  The examiner offered an opinion as to whether diabetes was caused by certain service-connected disabilities.  He was afforded another VA examination in April 2015.  That examiner opined as to whether diabetes was related to service or aggravated by a service-connected disability.  All opinions are accompanied by thorough, supporting rationales.   As such, the Board finds them adequate for the purpose of deciding the issues considered herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Indeed, the Veteran has not argued that those VA examinations are somehow inadequate.  Moreover, the April 2015 VA examiner provided opinions on direct service connection and the aggravation theory of secondary service connection, in compliance with the February 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, that the Veteran has been diagnosed with type II diabetes mellitus is not in doubt.  See April 2015 VA Examination Report.

Beginning with direct service connection, the Veteran purports that he was told that he was diagnosed with type II diabetes mellitus during his second period of active service.  See Board Hearing Transcript (Tr.) at 3.  He also explained that he was told to attend dietary classes in service.  See id.  The Veteran also stated that he was then told during service that he did not actually have diabetes.  See March 2011 Statement of Veteran.

Service treatment records do not document any diabetes during service.

The Veteran was afforded a VA examination in April 2015.  There, the examiner opined that it was less likely than not that diabetes was related to service or had its onset therein.  The examiner noted a thorough review of the Veteran's records.  She explained that during the second period of service, in March 2004, the Veteran had a fasting glucose laboratory test performed.  His result was 94, which is within the normal range from 78 to 118.  She further noted that diabetes was not diagnosed until April 2010, six years after service.  Further, in 2010, his fasting glucose was 126.  Thus, given the normal fasting glucose result in service and lack of any evidence showing that the Veteran met the criteria for a diagnosis of diabetes until 2010, it was less likely than not that type II diabetes mellitus had its onset in service or was otherwise related to service.

The Board finds this opinion, which explicitly states that it is less likely than not that diabetes is related to service and is supported by a thorough and cogent rationale, is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds particularly probative that the examiner specifically explained that the Veteran's in-service fasting glucose test results did not show that he had diabetes at that time.

The Board acknowledges the statement of the Veteran that he was told he had diabetes during his second period of active service.  Nonetheless, he also stated that he was phoned during service and told that he did not actually have diabetes in service.   Lay evidence is competent when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran was informed that the initial diagnosis was in error and he did not actually have diabetes during his second period of active service.

To the extent that the Veteran himself relates diabetes to service, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinion of the April 2015 VA examiner is of far greater probative weight than the lay statements of the Veteran.

Finally, regarding secondary service connection, the Veteran asserts that his diabetes is related to his service-connected obstructive sleep apnea, hypertensive heart disease with coronary artery disease and/or hypertension.

The December 2012 VA examiner opined that it was less likely than not that diabetes was proximately due to or the result of a service-connected disability.  As rationale, the examiner stated that there is a higher incidence of sleep apnea in hypertensives and diabetics than the normal population and there is evidence that sleep apnea increases the risk of hypertension.  Despite that, he explained that there is no clear evidence that either sleep apnea or hypertension would cause diabetes.

The April 2015 VA examiner opined that it is less likely than not that any of those service-connected disabilities aggravated the Veteran's diabetes.  As rationale, she explained that medical research does not show a correlation of aggravation of diabetes by sleep apnea, hypertensive heart disease or hypertension.  She further explained that diabetes is an endocrine disease of insufficient secretion of insulin, whereas sleep apnea is an upper airway obstruction during sleep, hypertensive heart disease is heart disease caused by uncontrolled hypertension and hypertension is a renal/vascular disease.  This led the examiner to conclude that diabetes is distinct from those service-connected disabilities.  Thus, she opined that it was less likely than not that diabetes was aggravated by the Veteran's diabetes.

The Board finds these opinions, which explicitly state that it is less likely than not that diabetes is caused by or aggravated by a service-connected disability are supported by a thorough and cogent rationales, are highly probative.  See Nieves-Rodriguez , 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.  The Board finds particularly probative that there are opinions addressing the causation and aggravation theories of secondary service connection, and those opinions are supported by relevant rationales.

To the extent that the Veteran himself relates diabetes to a service-connected disability, these statements relate to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinions of the December 2012 and April 2015 VA examiners are of far greater probative weight than the lay statements of the Veteran.

For the foregoing reasons, the Board finds that the most probative evidence is against a finding that diabetes is related to service or secondary to a service-connected disability.  Thus, the preponderance of the evidence is against the claim for entitlement to service connection for type II diabetes mellitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


